Citation Nr: 0625660	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  02-06 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1987 to August 
1989.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran testified in support of her claims at a video 
conference hearing held before the Board in September 2002.  
In April 2004, the Board remanded these claims to the RO via 
the Appeals Management Center (AMC) in Washington D.C.

For the reason that follows, the Board again REMANDS these 
claims to the RO via AMC.


REMAND

In a letter dated June 2006, the Board informed the veteran 
that the Veterans Law
Judge who conducted the September 2002 videoconference was no 
longer
employed by the Board.  The Board indicated that, in light of 
this fact, the veteran
had the right to testify at another Board hearing, before a 
Veterans Law Judge who
would decide the veteran's claim.  In June 2006, the veteran 
responded that she
wanted to attend another Board hearing, this time at the RO.  

This case is thus REMANDED for the following action:

Arrange for the veteran to be afforded a 
Board hearing at the RO in Houston, 
Texas, as soon as possible. 

Thereafter, subject to current appellate procedure, this case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



